 

Exhibit 10.3

 

Exhibit A

 

ADDENDUM TO SHAREHOLDERS CONSENT

 

Reference is made to the Shareholders Consent, dated as of November 13, 2019,
among Bigfoot Project Investments Inc., a Nevada corporation (the “Company”),
and Shareholders of the Company identified therein (the “Consent”). Capitalized
terms used herein have the meanings assigned to such terms in the Consent.

 

WHEREAS, the Shareholders, wish to reduce the amount of common stock in the
marketplace through a 100,000:1 reverse stock split in the future at the
appropriate time to create better distribution of the stock in the market and to
increase shareholder value.

 

This Addendum will be attached to and become part of the Agreement and will be
binding upon and inure to the benefit of the Company and each other Shareholder.

 

SHAREHOLDER:

 

Name: Carmine T. Biscardi   Name: Sara Reynolds       Date: December 1, 2019  
Date: December 1, 2019

 

I acknowledge that I have read the foregoing Addendum and the Shareholders
Agreement of the Company, that I know its contents, that I consent thereto and
that I agree to be bound by its terms.

 

IN WITNESS HEREOF, the undersigned has executed this written consent as of the
date first above written.

 

BIGFOOT PROJECT INVESTMENTS, INC

 

By: [ex10-3_sign01.jpg]     Percentage of Shares held: 60%         By:
[ex10-3_sign02.jpg]     Percentage of Shares held: 2.2%  

 

 

 

